By the Court.

It is our opinion that either party can lawfully claim, from a judge trying his cause, the benefit of his instructions to the jury; and when such instructions are not given, on the ground that the case is too clear for one of the parties to render them useful, and the jury find for the other party, a new trial ought to be granted, that the jury may be assisted by the direction of the Court.
Whether the verdict is, or is not, against the weight of evidence, we do not inquire ; (1) as it is our intention to send the cause to another jury, without any prejudice to the evidence given before on either side.

A new trial granted.


 If the verdict was supported by the evidence, and there was no misdirection of the judge, upon what principle could a new trial he granted ? — Ed.]